Exhibit JOINT BENEFICIARY DESIGNATION AGREEMENT Insurer: Policy Number: Bank: Bank of Upson Insured: Trae D. Dorough Relationship of Insured to Bank: Officer The respective rights and duties of the Bank and the Insured in the above-referenced policy shall be pursuant to the terms set forth below: I. DEFINITIONS Refer to the policy contract for the definition of any terms in this Agreement that are not defined herein.If the definition of a term in the policy is inconsistent with the definition of a term in this Agreement, then the definition of the term as set forth in this Agreement shall supersede and replace the definition of the terms as set forth in the policy. II. POLICY TITLE AND OWNERSHIP Title and ownership shall reside in the Bank for its use and for the use of the Insured all in accordance with this Agreement.The Bank alone may, to the extent of its interest, exercise the right to borrow or withdraw on the policy cash values.Where the Bank and the Insured (or assignee, with the consent of the Insured) mutually agree to exercise the right to increase the coverage under the subject Joint Beneficiary Designation policy, then, in such event, the rights, duties and benefits of the parties to such increased coverage shall continue to be subject to the terms of this Agreement. III. BENEFICIARY DESIGNATION RIGHTS The Insured (or assignee) shall have the right and power to designate a beneficiary or beneficiaries to receive the Insured’s share of the proceeds payable upon the death of the Insured, and to elect and change a payment option for such beneficiary, subject to any right or interest the Bank may have in such proceeds, as provided in this Agreement. IV. PREMIUM PAYMENT METHOD Subject to the Bank’s absolute right to surrender or terminate the policy at any time and for any reason, the Bank shall pay an amount equal to the planned premiums and any other premium payments that might become necessary to keep the policy in force. V. TAXABLE BENEFIT Annually the Insured will receive a taxable benefit equal to the assumed cost of insurance as required by the Internal Revenue Service.The Bank (or its administrator) will report to the Insured the amount of imputed income each year on Form W-2 or its equivalent. VI. DIVISION OF DEATH PROCEEDS Subject to Paragraphs VII and X herein, the division of the death proceeds of the policy is as follows: A. Should the Insured be employed by the Bank or retired from the bank at the time of death, the Insured’s beneficiary(ies), designated in accordance with Paragraph III, shall be entitled to an amount equal to the lesser of Two Hundred Fifty Thousand and 00/100th Dollars ($250,000.00) or eighty percent (80%) of the net-at-risk insurance portion of the proceeds.The net-at-risk insurance portion is the total proceeds less the cash value of the policy. B. Should the Insured not be employed by the Bank at the time of death, the Insured’s beneficiary(ies), designated in accordance with Paragraph III, shall be entitled to the percentage as set forth hereinbelow of the proceeds described in Subparagraph VI (A) above that corresponds to the Insured’s age: Age of the Insured Vested (to a maximum of 100%) 59 and under 0% Age 60 50% 61-65 An additional 10% vested per year (to a total maximum of 100%) C. The Bank shall be entitled to the remainder of such proceeds. D. The Bank and the Insured (or assignees) shall share in any interest due on the death proceeds on a pro rata basis as the proceeds due each respectively bears to the total proceeds, excluding any such interest. 2 VII. DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY The Bank shall at all times be entitled to an amount equal to the policy’s cash value, as that term is defined in the policy contract, less any policy loans and unpaid interest or cash withdrawals previously incurred by the Bank and any applicable surrender charges.Such cash value shall be determined as of the date of surrender or death as the case may be. VIII. PREMIUM WAIVER If the policy contains a premium waiver provision, such waived amounts shall be be considered for all purposes of this Agreement as having been paid by the Bank. IX. RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS In the event the policy involves an endowment or annuity element, the Bank’s right and interest in any endowment proceeds or annuity benefits, on expiration of the deferment period, shall be determined under the provisions of this Agreement by regarding such endowment proceeds or the commuted value of such annuity benefits as the policy’s cash value.Such endowment proceeds or annuity benefits shall be considered to be like death proceeds for the purposes of division under this Agreement. X. TERMINATION OF AGREEMENT A. This Agreement shall terminate at the option of the Bank following thirty (30) days written notice to the Insured upon the happening of any one of the following: 1. The Insured shall leave the employment of the Bank (voluntarily or involuntarily) prior to the Insured attaining the age of sixty (60); or 2. The Insured shall be discharged from employment with the Bank for cause.The term “for cause” shall mean: (i) gross negligence or neglect in the performance of his job; (ii) the commission of a felony or gross misdemeanor involving fraud, dishonesty or willful violation of any law that results in any adverse effect on the Bank. B. Upon such termination of this Agreement but prior to the termination of the policy by the Bank, the Insured (or assignee) shall have a fifteen (15) day option to receive from the Bank an absolute assignment of the policy in consideration of a cash payment to the Bank, whereupon this Agreement shall terminate.Such cash payment referred to hereinabove shall be the greater of: 3 1. The Bank’s share of the cash value of the policy on the date of such assignment, as defined in this Agreement; or 2. The amount of the premiums that have been paid by the Bank prior to the date of such assignment. C. Should the Insured (or assignee) fail to exercise this option within the prescribed fifteen (15) day period, the Insured (or assignee) agrees that all of his rights, interest and claims in the policy shall terminate as of the date of the termination of this Agreeement. D. In the event, however, that the Insured is terminated “for cause” under the terms as set forth in Subparagraph X (A) (2) above, the Bank shall have the right, in its sole discretion, to allow the Insured to exercise the option as set forth above. E. Except as provided above, this Agreement shall terminate upon distribution of the death benefit proceeds in accordance with Paragraph VI above. XI. INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS The Insured may not, without the written consent of the Bank, assign to any individual, trust or other organization, any right, title or interest in the subject policy nor any rights, options, privileges or duties created under this Agreement. XII. AGREEMENT BINDING UPON THE PARTIES This Agreement shall bind the Insured and the Bank, their heirs, successors, personal representatives and assigns. XIII. ADMINISTRATIVE AND CLAIMS PROVISIONS The following provisions are part of this Agreement and are intended to meet the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”): A. Plan Administrator: The “Plan Administrator” of this Joint Beneficiary Designation Agreement shall be Bank of Upson.As Plan Administrator, the Bank shall be responsible for the management, control, and administration of this Agreement as established herein.The Plan Administrator may delegate to others certain aspects of the management and operation responsibilities of 4 the Agreement, including the employment of advisors and the delegation of any ministerial duties to qualified individuals. B. Basis of Payment of Benefits: Direct payment by the Insurer is the basis of payment of benefits under this Agreement, with those benefits in turn being based on the payment of premiums as provided in this Agreement. C. Claim Procedures: Claim forms or claim information as to the subject policy can be obtained by contacting Benmark, Inc. (800-544-6079).When the Plan Administrator has a claim which may be covered under the provisions described in the insurance policy, they should contact the office named above, and they will either complete a claim form and forward it to an authorized representative of the Insurer or advise the Plan Administrator what further requirements are necessary.The Insurer will evaluate and make a decision as to payment.If the claim is payable, a benefit check will be issued in accordance with the terms of this Agreement. In the event that a claim is not eligible under the policy, the Insurer will notify the Plan Administrator of the denial pursuant to the requirements under the terms of the policy.If the Plan Administrator is dissatisfied with the denial of the claim and wishes to contest such claim denial, they should contact the office named above and they will assist in making an inquiry to the Insurer.All objections to the Insurer’s actions should be in writing and submitted to the office named above for transmittal to the Insurer. XIV. GENDER Whenever in this Agreement words are used in the masculine or neuter gender, they shall be read and construed as in the masculine, feminine or neuter gender, whenever they should so apply. XV. INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT The Insurer shall not be deemed a party to this Agreement, but will respect the rights of the parties as herein developed upon receiving an executed copy of this Agreement.Payment or other performance in accordance with the policy provisions shall fully discharge the Insurer from any and all liability. 5 XVI. CHANGE OF CONTROL Change of Control shall be defined as the occurrence of any one of the following: a. the acquisition of more than fifty percent (50%) of the value or voting power of the Bank’s stock by a person or group; b. the acquisition in a period of twelve (12) months or less of at least thirty-five percent (35%) of the Bank’s stock by a person or group; c. the replacement of a majority of the Bank’s board in a period of twelve (12) months or less by Directors who were not endorsed by a majority of the current board members; or d. the acquisition in a period of twelve (12) months or less of forty percent (40%) or more of the Bank’s assets by an unrelated entity. For the purposes of this Agreement, transfers made on account of deaths or gifts, transfers between family members or transfers to a qualified retirement plan maintained by the Bank shall not be considered in determining whether there has been a Change in Control.Upon a Change of Control, if the Insured’s employment is subsequently terminated, except for cause, then the Insured shall be one hundred percent (100%) vested in the benefits promised in this Agreement and, therefore, upon the death of the Insured, the Insured’s beneficiary(ies) (designated in accordance with Paragraph III) shall receive the death benefit provided herein as if the Insured had died while employed by the Bank (see Subparagraphs VI [A]). XVII. AMENDMENT OR REVOCATION, AND EXCHANGE OF POLICY Subject to the Bank’s sole and absolute right to surrender or terminate any and all life insurance policies that are the subject matter of this Agreement, it is agreed by and between the parties hereto that, during the lifetime of the Insured, this Agreement may be amended or revoked at any time or times, in whole or in part, by the mutual written consent of the Insured and the Bank.The Bank may, however, unilaterally and without the consent of the Insured, exchange any life insurance policy(ies) that are the subject matter of this Agreement, with or without replacing said policy(ies) and, in the event of a same or similar exchange, the Insured expressly agrees to the same. XVIII. EFFECTIVE DATE The Effective Date of this Agreement shall be March 28, 2006. 6 XIX. SEVERABILITY AND INTERPRETATION If a provision of this Agreement is held to be invalid or unenforceable, the remaining provisions shall nonetheless be enforceable according to their terms.Further, in the event that any provision is held to be overbroad as written such provision shall be deemed amended to narrow its application to the extent necessary to make the provision enforceable according to law and enforced as amended. XX. TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW, RULES OR REGULATIONS The Bank is entering into this Agreement upon the assumption that certain existing tax and accounting laws, rules and regulations will continue in effect in their current form.If any said assumptions should change and said change has a detrimental effect on this Joint Beneficiary Designation Agreement, then the Bank reserves the right to terminate or modify this Agreement accordingly.Upon a Change of Control, this paragraph shall become null and void effective immediately upon said Change of Control. XXI. APPLICABLE LAW The laws of the State of Georgia shall govern the validity and interpretation of this Agreement. Executed at Upson, Georgia this day of , BANK OF UPSON Thomaston, Georgia By: Witness (Bank Officer other than Insured) Title Witness Trae D. Dorough 7 BENEFICIARY DESIGNATION FORM FOR THE JOINT BENEFICIARY DESIGNATION AGREEMENT I. PRIMARY DESIGNATIONS A. Person(s) as a Primary Designation: (Please indicate the percentage for each beneficiary.) 1. Name: Relationship: SS#: % (Street) (City) (State) (Zip) 2. Name: Relationship: SS#: % (Street) (City) (State) (Zip) 3. Name: Relationship: SS#: % (Street) (City) (State) (Zip) 4. Name: Relationship: SS#: % (Street) (City) (State) (Zip) II. ESTATE AND/OR TRUST AS PRIMARY DESIGNATIONS A. Estate as a Primary Designation: An Estate can still be listed even if there is no will. My Primary Beneficiary is The Estate of as set forth in the Last Will and (Insert full name) Testament dated the day of , 200 and any codicils thereto. B. Trust as a Primary Designation: Name of the Trust: Execution Date of the Trust: Name of the Trustee: Beneficiary of the Trust: (please indicate the percentage for each beneficiary): Name(s): Name(s): Is this an Irrevocable Life Insurance Trust?□ Yes □ No (If yes and this designation is for a Joint Beneficiary Designation Agreement, an Assignment of Rights form must be completed.) 8 III. SECONDARY (CONTINGENT) DESIGNATIONS A. Person(s) as a Secondary (Contingent) Designation: (Please indicate the percentage for each beneficiary in the event of the Primary’s Death.) 1. Name: Relationship: SS#: % (Street) (City) (State) (Zip) 2. Name: Relationship: SS#: % (Street) (City) (State) (Zip) 3. Name: Relationship: SS#: % (Street) (City) (State) (Zip) 4. Name: Relationship: SS#: % (Street) (City) (State) (Zip) IV. ESTATE AND/OR TRUST AS SECONDARY (CONTINGENT) DESIGNATIONS A. Estate as a Secondary (Contingent) Designation: My Primary Beneficiary is The Estate of as set forth in the last will and Testament dated the day of , 200 and any codicils thereto. B. Trust as a Secondary (Contingent) Designation: Name of the Trust: Execution Date of the Trust: Name of the Trustee: Beneficiary of the Trust: (please indicate the percentage for each beneficiary): Name(s): Name(s): Is this an Irrevocable Life Insurance Trust?□ Yes □ No (If yes and this designation is for a Joint Beneficiary Designation Agreement, an Assignment of Rights form must be completed.) V. SIGN AND DATE This Beneficiary Designation Form is valid until the participant notifies the bank in writing. Trae D. Dorough Date 9
